Case 1:20-cv-24342-RNS Document 6-1 Entered on FLSD Docket 11/20/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


 PAYRANGE INC.,

                Plaintiff,                                  CASE NO.: 1:20-cv-24342-RNS

         v.

 KIOSOFT TECHNOLOGIES, LLC and
 TECHTREX, INC.,

                Defendants.


                              CERTIFICATION OF NEIL N. DESAI
        Neil N. Desai, pursuant to Rule 4(b) of the Rules Governing the Admission, Practice, Peer
 Review, and Discipline of Attorneys, hereby certifies that: (1) I have studied the Local Rules of the
 United States District Court for the Southern District of Florida; (2) I am a member in good standing
 of the California State Bar, the U.S. District Court for the Northern, Central, Southern and Eastern
 Districts of California, and the U.S. District of Eastern Texas.; and (3) I have not filed three or more
 motions for pro hac vice admission in this District within the last 365 days.


                                                                /s/ Neil N. Desai
                                                                Neil N. Desai
